Citation Nr: 1614864	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-36 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right wrist injury.
 
2.  Entitlement to service connection for a left wrist disability, as secondary to multiple sclerosis (MS).
 
3.  Entitlement to service connection for bilateral shoulder disability, as secondary to MS.
 
4.  Entitlement to service connection for bilateral arm disability, as secondary to MS.
 
5.  Entitlement to service connection for a disability manifested by right side weakness, as secondary to MS.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service recognized as honorable from June 9, 1992, to September 8, 1996.  He also had service from September 9, 1996, to March 15, 2001, which was ultimately determined to be dishonorable.  The character of discharge determination is not an issue on appeal.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2011 and December 2014 the case was remanded for additional development.  (The December 2014 Board decision also granted service connection for psychiatric disability, and such claim is no longer on appeal to the Board.)  On remand, a July 2015 rating decision granted service connection for neuropathy of the bilateral upper extremities.

The issue of service connection for residuals of right wrist injury on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied the Veteran service connection for a right wrist disability, claimed as residuals of scaphoid bone fracture, based essentially on a finding that such disability was not shown. 
 
2.  Evidence received since the January 2003 rating decision tends to show that the Veteran has a chronic right wrist disability related to scaphoid bone fracture during active service; relates to an unestablished fact necessary to substantiate a claim of service connection for right wrist disability, claimed as residuals of scaphoid bone fracture; and raises a reasonable possibility of substantiating such claim.
 
3.  A July 2014 rating decision granted the Veteran service connection for neuropathy of both upper extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for residuals of right wrist injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The claims seeking service connection for left wrist, bilateral shoulder, and bilateral arm disabilities, and for a disability manifested by right sided weakness, (all claimed as secondary to MS) are moot; such benefits were awarded with the grant of service connection for right and left upper extremity neuropathy as secondary to MS.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.202 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as the benefits sought are either granted (reopened claim for residuals of right wrist disability) or found moot (issues of service connection for left wrist, bilateral shoulder, and bilateral arm disabilities, as well as for a disability manifested by right sided weakness, (all claimed as secondary to MS)), discussion of the impact of the VCAA on those matters is not necessary.

Dismissed Issues

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. §  7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

A July 2015 rating decision granted service connection for bilateral upper extremity neuropathy.  Tis grant encompasses grants of service connection for left wrist, bilateral shoulder, and bilateral arm disabilities, as the wrists, shoulders, and arms are all parts of the upper extremities, rending the claims of service connection for such disabilities moot.  Notably, the Veteran has not asserted that he has additional [orthopedic] disability of the left wrist, either shoulder, or either arm that is not encompassed by the grant of service connection for neuropathy of both upper extremities.  (See, e.g., March 2015 Informal Hearing Presentation (IHP), asserting entitlement to the claimed disabilities based on a June 2015 VA examination noting chronic neurological disability of the shoulders, arms, and wrists, related to MS.)  Consequently, there are no remaining questions of fact or law to be resolved; the appeal in these matters must be dismissed as moot.

With respect to the claim of service connection for right sided weakness, in the remand portion of its December 2014 decision, the Board noted that the Veteran had not clearly articulated what, if any, further disability manifested by right-sided weakness he sought to have service connected beyond the already service-connected right lower extremity disability, speech disability, swallowing disability, and now right upper extremity disability.  In May 2015 correspondence from the RO (and pursuant to the Board's December 2014 remand instructions), the Veteran was asked to clarify the nature of the claimed disability manifested by right-sided weakness.  He did not respond.  The Board notes that the March 2016 IHP asserted entitlement to service connection for right sided weakness based on the June 2015 VA examination findings that neurological disability of the upper extremities were related to service-connected MS.  Thus, the Board finds that the grant of service connection for neuropathy of the bilateral upper extremities has also rendered moot the claim of service connection for right-sided weakness.  Consequently, there are no remaining questions of fact or law to be resolved; the appeal in this matter must be dismissed as moot.

New and Material Evidence

A January 2003 rating decision denied the Veteran service connection for residuals of a right wrist injury, finding that the incident in service was acute and transitory, with no permanent residual or chronic disability.  He did not appeal the decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.  In a November 2006 rating decision, the AOJ declined to reopen the previously denied claim, finding that no new and material evidence had been submitted.  The Veteran did not appeal this decision, or submit new and material evidence within a year, and it became final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the January 2003 rating decision included the Veteran's STRs, which noted treatment in service for a right scaphoid bone fracture and a normal separation examination, and postservice treatment records showing paresthesias of the fingers (not specifically associated with residuals of right wrist fracture.)  The evidence of record at the time of the November 2006 rating decision included treatment records noting complaints of widespread joint pain and neurological symptoms.

Evidence received since the January 2003 and November 2006 rating decisions includes a February 2009 examination report, in which the examiner documented the Veteran's report of symptom onset following removal of a right wrist cast during (honorable) active service and opined that the Veteran's MS began in 2002/2003.  This evidence, the credibility of which is presumed for the purpose of reopening, is new, in that it was not part of the record at the time of the prior final denials, and material, in that it supports the Veteran's contention that he has right wrist symptomatology related to the scaphoid bone fracture during active service.  Combined with the examiner's opinion that the Veteran's MS did not manifest until 2002 at the earliest (and would thus not be the origin of right wrist symptomatology that began prior to that point), the Veteran's report of continuity of symptomatology since the scaphoid bone fracture in service raises a reasonable possibility of substantiating the claim for a right wrist disability related to such injury (i.e., not related to the right upper extremity neuropathy secondary to MS for which service connection has already been granted).  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for residuals of right wrist injury may be reopened.


ORDER

The appeal to reopen a claim of service connection for residuals of right wrist injury is granted.

The appeals seeking service connection for a bilateral shoulder disability, a bilateral arm disability, a left wrist disability, and a disability manifested by right-sided weakness are dismissed as moot.


REMAND

While the record contains a March 2011 VA examination noting that there is no right wrist orthopedic disability related to MS, and the Veteran has been granted service connection for a right upper extremity neurological disability related to MS, there is no medical nexus opinion that addresses whether the Veteran has a right wrist orthopedic disability (i.e., unrelated to MS) that is directly related to his active service, specifically, the documented fracture of his right scaphoid bone.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes the Veteran receives ongoing treatment for his various disabilities.  Updated treatment records may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for a right wrist disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any private treatment for right wrist disability.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the existence and likely etiology of his claimed right wrist disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, to specifically include x-ray of the right wrist.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have an orthopedic disability of the right wrist?. 

(b) If so, is it at least as likely as not a residual of his scaphoid fracture in service? 

The examiner must comment on the documented right scaphoid bone fracture during active service.  If a current right wrist orthopedic disability is deemed to be unrelated to service, the examiner should identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


